              Case 1:03-cr-05111-AWI Document 279 Filed 08/05/21 Page 1 of 4


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                            CASE NO. 1:03-CR-5111-AWI-1
 9                          Plaintiff
                                                          ORDER GRANTING MOTION FOR
10                   v.                                   EARLY TERMINATION OF
                                                          SUPERVISED RELEASE
11   ENRIQUE DIAZ,
                                                          (Doc. No. 276)
12                          Defendant
13

14

15

16          In February 2004, Defendant Enrique Diaz pleaded guilty to a single count of conspiring to
17 manufacture and distribute methamphetamine, with aiding and abetting, in violation of 21 U.S.C.

18 §§ 846, 841(a)(1) & (b)(1)(A), and 18 U.S.C. § 2. On May 24, 2004, Diaz was sentenced to a term

19 of 210 months in federal prison followed by five years of supervised release. Diaz was released

20 from prison after serving his entire term, less time-credits for good conduct, and began his five-

21 year term of supervised release on June 1, 2018. Special conditions of Diaz’s supervised release

22 included warrantless search, drug/alcohol treatment, drug/alcohol testing, pager/cellular phone

23 restriction, aftercare co-payment and drug registration.

24          On June 17, 2021, Diaz filed a pro se motion for early termination of supervised release.
25 Doc. No. 276. On June 24, 2021, the Court issued an order directing the United States and the

26 United States Probation Office (“Probation Office”) to file a response. Doc. No. 277. As part of
27 that order, the Court expressly stated that the failure of the United States or the Probation Office to

28 respond would mean that the non-responding entity did not oppose early termination. Id. at n.1.
              Case 1:03-cr-05111-AWI Document 279 Filed 08/05/21 Page 2 of 4


 1 The probation office filed a response on July 15, 2021 stating, in pertinent part, as follows:

 2          Enrique Diaz has complied with all conditions and special conditions of
            Supervised Release and has not been involved in any further criminal activities. It
 3          is the opinion of the probation officer that Mr. Diaz has derived maximum
            benefits from supervision and is not in need of continued supervision. As such,
 4          the undersigned does not oppose early termination and supports Mr. Diaz’s
            motion to terminate Supervised Release.
 5

 6 Doc. No. 278 at 1. The United States did not file a response.

 7          Legal Standard
 8          18 U.S.C. § 3583 inter alia permits a court to terminate a term of supervised release, after
 9 considering various factors in 18 U.S.C. § 3553. See 18 U.S.C. § 3583(e); United States v.

10 Emmett, 749 F.3d 817, 819 (9th Cir. 2014). Those factors are: (1) the nature and circumstances

11 of the offense and the nature and characteristics of the defendant, see § 3553(a)(1); (2) the need for

12 the sentence imposed to provide adequate deterrence, see § 3553(a)(2)(B); (3) the need for the

13 sentence imposed to protect the public from further crimes by the defendant, see § 3553(a)(2)(C);

14 (4) the need for the sentence imposed to provide the defendant with needed educational,

15 vocational, medical, or other correctional treatment, see § 3553(a)(2)(D); (5) the kind of sentence

16 and the sentencing range established for the applicable category of offense in the sentencing

17 guidelines, see § 3553(a)(4); (6) any pertinent policy statement issued by the Sentencing

18 Commission, see § 3553(a)(5); (7) the need to avoid unwarranted sentence disparities, see §

19 3553(a)(6); and (8) the need to provide restitution to any victims, see § 3553(a)(7). It is the

20 defendant’s burden to demonstrate that early termination is warranted. United States v. Weber,

21 451 F.3d 552, 559 n.9 (9th Cir. 2006). After considering these factors, a court may terminate

22 supervised release “if it is satisfied that such action is warranted by the conduct of the defendant

23 released and the interest of justice.” 18 U.S.C. § 3583(e)(1); Emmett, 749 F.3d at 819. In

24 considering the “interest of justice,” the Court may also consider any “undue hardship” that the

25 defendant might be suffering. See Emmett, 749 F.3d at 820. A district court must explain its

26 decision to either grant or deny a motion for early termination of supervised release. See id. at
27 820-21.

28 //

                                                      2
                Case 1:03-cr-05111-AWI Document 279 Filed 08/05/21 Page 3 of 4


 1            Discussion
 2            Diaz argues that early termination of supervised release is warranted in this case because
 3 he has “a fantastic job at Tesla as a Production Associate” involving 48-hours of work per week,

 4 as well as “stable housing” and a “stable support structure.” He further argues that his low score

 5 on the Probation Office’s risk-prediction index and the fact that he has completed three years of

 6 supervised release with no violations show that his risk of recidivism is low. In addition, he argues

 7 that he did not receive a sentence reduction reflecting an amendment to sentencing guidelines for

 8 drug-related offenses that post-dated his incarceration and that he paid the special assessment

 9 associated with his conviction.

10            Upon review, the Court finds that it is appropriate to terminate Diaz’s supervised release at
11 this juncture. Diaz has served more than 60% of his supervised release term and appears to be

12 maintaining a steady job that is rewarding financially and in other respects. Diaz’s probation

13 officer affirmatively supports this motion and confirms that Diaz has complied with all conditions

14 of supervised release to date, with no further criminal activity. Moreover, the Probation Office

15 states that Diaz “has derived maximum benefits from supervision and is not in need of continued

16 supervision.” Finally, there is no restitution involved and the United States does not oppose early

17 termination. Given these considerations, the Court will grant Diaz’s motion.1

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25
     1
       18 U.S.C. § 3583(e)(1) also requires the Court to follow the Federal Rules of Criminal Procedure regarding
26   modifications of probation. See 18 U.S.C. § 3583(e)(1). Rule of Criminal Procedure 32.1 deals with revoking or
     modifying probation or supervised release. For a modification, Rule 32.1 requires the Court to hold a hearing before
27   modifying conditions, unless inter alia the relief sought is favorable to the defendant and does not extend supervised
     release or probation, or the government attorney does not object. See Fed. R. Crim. P. 32.1(c)(2)(B), (C). Because the
28   relief is favorable to Diaz and the United States does not oppose early termination, there is no need for a hearing. See
     id.

                                                                3
            Case 1:03-cr-05111-AWI Document 279 Filed 08/05/21 Page 4 of 4


 1                                              ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3          1.   Defendant’s motion for early termination of supervised release (Doc. No. 276) is
 4               GRANTED;
 5          2.   Pursuant to 18 U.S.C. § 3583(e)(1), Defendant Enrique Diaz’s term of supervised
 6               release is TERMINATED immediately; and
 7          3.   The Clerk shall serve a copy of this order on the United States Probation Office for
 8               the Eastern District of California.
 9
     IT IS SO ORDERED.
10

11 Dated: August 4, 2021
                                               SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       4
